Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-6, and 8-11 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Wissner-Gross et al. (USPAPN 2013/0293581) discloses:
at least one memory configured to store instructions; and at least one hardware processor (see para [27], a computer) configured to execute the instructions to:
acquire position information of a specific person (see para [54] and [55], determining a location of a person, wherein the person is recognized as a particular person by applying image recognition);
	determine a presence of a first display, from a plurality of displays, based on the position information of the specific person (see para [55], identifying which one of multiple display devices is nearest the location of the particular person);
determine personal information which the specific person is interested (see para [58] and [59], determining preferences of the particular person based on purchase history of the particular person);
	cause the first display to output information according to the specific person based on the determined personal information (see para [55], causing a first display device that is identified as nearest the location of the particular person to display 
	cause a second display that is different from the first display to output the information output by the first display (see para [55], causing a second display device to display the customized advertisements for the particular person as the location of the person changes from near the first display device to near the second display device).
Moriya (USPAPN 2011/0196745) further discloses displaying the same customized advertisements in different display devices in continuation (see para [55], [58], [59], and [62], recognizing a person as a particular person for displaying customized advertisements on a first display device near the particular person among multiple display devices, wherein a second display device displays the customized advertisements in continuation to the first display device if the person moves from the first display device to the second display device), and Bhogal et al. (USPAPN 2013/0117248) further discloses that when a display is paused and resumed, a predetermined amount is rewinded (see para [42] and [48], pausing display of a content while a person walks away and resuming display of the same content when the person returns, wherein resuming the display includes rewinding the same content for a predetermined amount so that when resumed it overlaps with what the person watched before walking away).
However, Wissner-Gross, Moriya, and Bhogal do not disclose the features as stated specifically in the claimed combination (“acquire a second reproduction position being played on the first display at the time the specific person moved away from the first display; and from a first reproduction position of a point in time which is a claims 4-6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/Soo Jin Park/Primary Examiner, Art Unit 2668